NO. 25484

IN THE SUPREME COURT OF THE STATE OF HAWAlT

OFFICE OF DISCIPLINARY COUNSEL, Petitioner, §§
`" §

m§`.‘;;

MELODIE R. ADUJA, Respondent. FK



 

IN RE APPLlCATlON FOR THE REINSTATEMENT ddt §§

MELODIE R. ADUJA

ORIGlNAL PROCEEDlNG
(ODC OO~383~6729)

» ORDER OF REINSTATEMENT
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of the record and the Disciplinary

Board’s Report and Recommendation to Deny Melodie R. Aduja’s

Petition for Reinstatement to the Practice of Law, it appears

contrary to the Disciplinary Board’s Report and Recommendation,

that Petitioner Aduja's violation of RSCH 2.l6(h) while suspended

was technical and de minimis and that she did not practice law

while suspended, lt further appears that Petitioner Aduja has
proven, by clear and convincing evidence, rehabilitation, fitness

to practice law, competence, compliance with all applicable

disciplinary orders and rules, and compliance with other

requirements imposed by the court, as required by Rule 2.l7(b) of

the Rules of the Supreme Court of the State of HawaiUU

Therefore,
IT IS HEREBY ORDERED that Petitioner Melodie R. Aduja’s

Petition for Reinstatement is granted and Petitioner Aduja is

reinstated to the practice of law in this jurisdiction.

IT IS FURTHER ORDERED that upon payment of all required
dues and registration fees, the Clerk shall restore Petitioner
Melodie R. Aduja to the roll of attorneys eligible to practice in

the State of Hawai°i.
DATED: Honolulu, Hawai‘i, March 4, 2010.

we
l>&¢,n,¢u £¢_‘T\DUL@¢_,L,/ Lww~

/@‘~/»M§

(~ym~wq_€.£¥\.=é£a,;@\»
/7/!»¢~¢ Av¢»¢¢c¢,¢.¢/¢J